Case: 16-30731    Document: 00513945829     Page: 1   Date Filed: 04/10/2017




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT
                                                                  United States Court of Appeals
                                                                           Fifth Circuit
                                 No. 16-30731                            FILED
                                                                     April 10, 2017
                                                                    Lyle W. Cayce
                                                                         Clerk

UNITED STATES OF AMERICA,

                                           Plaintiff–Appellee,

versus

MILTON HENRY,
 Also Known as Milton James Henry, Also Known as Milton J. Henry,

                                           Defendant–Appellant.




                Appeal from the United States District Court
                    for the Middle District of Louisiana




Before SMITH, ELROD, and HAYNES, Circuit Judges.
JERRY E. SMITH, Circuit Judge:

      Milton Henry appeals his convictions of possession of a firearm by a felon
and possession of marihuana, contending that all of the evidence should have
been suppressed. He asserts that the officers who stopped his vehicle had no
reasonable suspicion that he had engaged in any illegal activity. The officers
aver that they believed Henry was in violation of Louisiana law because his
    Case: 16-30731    Document: 00513945829     Page: 2   Date Filed: 04/10/2017



                                 No. 16-30731
license-plate frame obstructed the expiration date on his registration sticker.
Because the officers’ interpretation of the law was objectively reasonable, we
affirm.

                                       I.
      While patrolling in Baton Rouge, police officers Carl Trosclair and Marty
Freeman noticed that Henry’s license-plate frame obstructed the view of the
expiration date on the plate’s registration sticker. Believing that the obstruc-
tion violated Louisiana law, they pulled Henry over. Trosclair approached the
vehicle and asked for Henry’s license.      While talking to Henry, Trosclair
noticed a strong odor of marihuana and instructed Henry and his passenger to
exit the vehicle. Trosclair advised Henry of his Miranda rights and asked
whether he had any marihuana. Henry admitted that he had a marihuana
blunt in the ashtray; he also informed Trosclair that his wife’s gun was in the
center console.

      Henry consented to a search of his vehicle, which produced two bags of
marihuana, a digital scale, and a loaded handgun. Henry acknowledged that
the marihuana and scale belonged to him. After the officers had detained
Henry in the back of their police car, Henry’s wife arrived. She denied owner-
ship of anything in the car, including the gun, and consented to a search of her
and Henry’s house, where officers discovered additional bags of marihuana, a
bag of cocaine, and drug paraphernalia.

      Henry was indicted for possession of a firearm by a felon in violation of
18 U.S.C. § 922(g)(1) and for possession of marihuana in violation of 21 U.S.C.
§ 844(a). He moved to suppress evidence seized as a result of the traffic stop,
but the court denied the motion, concluding that the stop was not unreasona-
ble, even if based on a mistake of law. After a bench trial, the court convicted
Henry on both counts.
                                       2
     Case: 16-30731      Document: 00513945829         Page: 3    Date Filed: 04/10/2017



                                      No. 16-30731
                                            II.
       Henry contends that the court erred in denying his motion to suppress.
He maintains that the traffic stop was unlawful because Freeman and Tros-
clair did not have reasonable suspicion that he had engaged in any illegal
activity. The officers averred that they believed Henry’s obstructed registra-
tion sticker violated Louisiana Statutes Annotated § 32:53(A)(3), which pro-
vides that “[e]very permanent registration license plate . . . shall be main-
tained free from foreign materials and in a condition to be clearly legible.” 1
Henry counters that Section 32:53 does not apply to obstructed registration
stickers and that the officers’ interpretation of the statute was unreasonable.

                                            A.
       “In reviewing a district court’s denial of a motion to suppress, we review
the district court’s findings of fact for clear error and its conclusions of law de
novo. In reviewing findings of fact, we view the evidence in the light most
favorable to the party prevailing below, which in this case is the Government.”
United States v. Andres, 703 F.3d 828, 832 (5th Cir. 2013) (citations omitted).
When determining whether the facts provided reasonable suspicion, “we must
‘give due weight to inferences drawn from those facts by resident judges and
local law enforcement officers.’” 2

                                            B.
       “Traffic stops are deemed seizures for the purposes of the Fourth




       1 At the time of the stop, the quoted language was located in Section 47:507(B). In
2014, Section 47:507(B) was repealed and its contents added to Section 32:53. We follow the
parties’ practice of referring to the current statute.
       2United States v. Lopez-Moreno, 420 F.3d 420, 430 (5th Cir. 2005) (quoting Ornelas v.
United States, 517 U.S. 690, 699 (1996)).
                                             3
     Case: 16-30731          Document: 00513945829         Page: 4     Date Filed: 04/10/2017



                                         No. 16-30731
Amendment.” 3
    We analyze the constitutionality of traffic stops under the two-part
    inquiry of Terry v. Ohio, 392 U.S. 1 (1968). First we determine whether
    the stop was justified at its inception. If the initial stop was justified,
    we determine whether the officer’s subsequent actions were reasonably
    related in scope to the circumstances that justified the stop of the vehi-
    cle in the first place. For a traffic stop to be justified at its inception,
    an officer must have an objectively reasonable suspicion that some sort
    of illegal activity, such as a traffic violation, occurred, or is about to
    occur, before stopping the vehicle.
Andres, 703 F.3d at 832 (citations, heading, and paragraph break omitted).
Reasonable suspicion can rest on a mistake of law or fact if the mistake is
objectively reasonable. 4

                                                C.
       Henry contends that the initial stop was not justified. 5 He does not con-
test the district court’s finding that his license-plate frame obstructed the view
of the expiration date on his registration sticker. Instead, he asserts that
Section 32:53(A)(3) does not cover obstructed registration stickers. He main-
tains that the statute, which provides that “[e]very permanent registration
license plate . . . shall be maintained free from foreign materials and in a
condition to be clearly legible,” requires only that the letters and numbers on



       3   Id. (citing United States v. Valadez, 267 F.3d 395, 397 (5th Cir. 2001)).
       4United States v. Alvarado-Zarza, 782 F.3d 246, 249 (5th Cir. 2015) (first citing Heien
v. North Carolina, 135 S. Ct. 530, 536 (2014); and then citing Illinois v. Rodriguez, 497 U.S.
177, 185 (1990)).
       5 Henry does not contest the district court’s conclusion that, assuming the initial stop
was justified, the officers’ subsequent actions were justified by Trosclair’s detection of a mar-
ihuana odor. See United States v. Reed, 882 F.2d 147, 149 (5th Cir. 1989) (“[T]he detection
of the odor of marihuana justifie[s] a search of the entire vehicle, including the locked com-
partment that [is] a likely place to conceal contraband.”); United States v. Banuelos-Romero,
597 F.3d 763, 767 (5th Cir. 2010) (“[I]f additional reasonable suspicion arises in the course of
the stop and before the initial purpose of the stop has been fulfilled, then the detention may
continue until the new reasonable suspicion has been dispelled or confirmed.”).
                                                 4
     Case: 16-30731       Document: 00513945829          Page: 5     Date Filed: 04/10/2017



                                       No. 16-30731
the plate itself be clearly legible. The government disagrees, asserting that
Section 32:53 prohibits obstruction of attached registration stickers by a
license-plate frame, which the government categorizes as a “foreign
material[ ].”

       We need not opine on the proper interpretation of Section 32:53, because
Louisiana caselaw establishes that the officers’ interpretation, even if mis-
taken, was objectively reasonable. 6 In State v. Pena, 988 So. 2d 841, 844 (La.
App. 2 Cir. 7/30/08); 988 So. 2d 841, 844, the court considered whether an offi-
cer had reasonable suspicion to stop a vehicle based on, among other things,
improper display of a license plate. “The photographs introduced into evidence
revealed that although the numbers and letters on the license plate were
clearly visible, the top and bottom portions of the plate were partially obscured
by a license plate frame.” Id. at 846. After citing Louisiana Statutes Anno-
tated 47:507(B), the predecessor to Section 32:53(A)(3), 7 the court concluded
that the officer “had reasonable suspicion that a traffic violation had occurred”
because, in part, “the photographs introduced into evidence revealed that the
license plate was partially obscured . . . .” Id. at 846–47. 8

       Given Pena, Freeman and Trosclair’s belief that Section 32:53(A)(3) pro-
hibited an obscured registration sticker was objectively reasonable.                    Pena
directly rejects Henry’s position that Section 32:53 applies only to the lettering



       6 See Heien, 135 S. Ct. at 540 (holding that an officer’s mistake of law was objectively
reasonable because, in part, North Carolina appellate courts had not previously interpreted
the state provision); Alvarado-Zarza, 782 F.3d at 250 (holding that an officer’s mistake of law
was not objectively reasonable because, in part, the Texas Court of Criminal Appeals had
rejected the officer’s interpretation).
       7 As explained above, Section 47:507 was repealed in 2014, and its contents were
inserted verbatim into Section 32:53.
       8  The court additionally held that the officer had reasonable suspicion of a window-
tint violation. Pena, 988 So. 2d at 847.
                                              5
     Case: 16-30731       Document: 00513945829          Page: 6     Date Filed: 04/10/2017



                                       No. 16-30731
and numbering on the plate itself. To the contrary, the court held that a
license-plate frame that obscured part of the plate violated the statute, even
though the lettering and numbering on the plate was “clearly visible.” Id.
Though Pena does not specifically address obscured registration stickers, its
broad construction of the statute can reasonably be construed to apply to
them. 9

       In sum, we take no position on the correct interpretation of Section
32:53(A)(3). We conclude only that, given Pena, the officers’ belief that Henry’s
obstructed registration sticker violated Section 32:53, even if mistaken, was
objectively reasonable. Thus, they had reasonable suspicion, which justified
the traffic stop.

       The judgments of conviction are AFFIRMED.




       9 Indeed, Pena states only that “the top and bottom portions of the plate were partially
obscured by a license plate frame.” Id. at 846. It does not indicate that any particular text
was obscured. Pena’s broad construction of the Louisiana statute distinguishes this case from
United States v. Flores, 798 F.3d 645 (7th Cir. 2015), in which the officer’s interpretation of
a similar Illinois statute was unreasonable in light of state-court decisions that had construed
it narrowly.
                                               6